Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-22-2007

Salley v. Beard
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2046




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Salley v. Beard" (2007). 2007 Decisions. Paper 552.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/552


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-311                                           NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT

                                 NO. 07-2046
                              ________________

                            ALFONZO B. SALLEY,

                                            Appellant

                                       v.

        JEFFREY A BEARD; WILLIAM STICKMAN, Deputy Secretary; JOHN
    MCCULLOUGH, Deputy Secretary; KATHERINE MCVEY, Deputy Secretary;
   CLIFFORD O’HARA, Director; MICHAEL P. WOLANIN, Director; MECHLING,
   Superintendent; DR. GINCHEREAU; DR. SKY; CAPTAIN CHARLES SIMPSON;
 REBECCA KESSLER, Unit Manager; JOHN DOE, Guard; JOHN DOE, Guard; JOHN
  DOE, Physician Assistance; HARRY WILSON, Superintendent; DOCTOR HBIRTH;
  ROBERT TRETINIK, Medical Director; CHRIS MYER, Physician Assistance; LORI
  PENA; RICHARD BLANDFORD, Unit Manager; GREGORY MOHRING, Captain;
ROBERT STAFFORD, Lieutenant; GREGORY GIDDENS, Lieutenant; LIEUTENANT
BLAKELY; GARY ABRAM, Sergeant; ROBERT KULP, Sergeant; RICHARD WYZA,
    Guard; LEE JOHNSON, Guard; LOUIS S. FOLINO, Superintendent; BRIAN V.
COLEMAN, Deputy Superintendent; JEFFREY MARTIN, Major; DOCTOR STANLEY
      FALOR; MICHELLE DIGGS, Physician Assistance; ZEIGERLER, Physician
 Assistance; CRESS, Physician Assistance; (EARL) JOHN DOE, Nurse; V. SANTOYO,
     Lieutenant; MEIGHEN, Lieutenant; YOGUM, Lieutenant; ROBERT FRANKS,
  Lieutenant; DURKO, Lieutenant; W. BARKEFELT, Sergeant; WILLIAM SCHAMP,
 Sergeant; MINARDO, Sergeant; D. LEMASTER, Sergeant; J. MATTHREW, Sergeant;
T. WELCHER, Guard; KOSVALCHUK, Guard; ALLEN R. LYNCH, Guard; WILLIAM
  HENRY, Guard; H. STEPHENS, Guard; J. MORRIS, Guard; P. GRAVES, Guard; E.
 BOWLIN, Guard; OVER, Guard; WORSTAL, Guard; J. SMITH, Guard; J.H. PETER,
     Guard; M. EITNER; DAVID L. GRAINEY, Captain; ARMSTRONG, Sergeant

                   ____________________________________

                 On Appeal From the United States District Court
                    For the Western District of Pennsylvania
                           (D.C. Civ. No. 06-cv-00538)
                   District Judge: Honorable Gary L. Lancaster
                 _______________________________________
 Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                    Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                    July 26, 2007

      Before: MCKEE, FUENTES AND VANANTWERPEN, CIRCUIT JUDGES

                                 (Filed : August 22, 2007)
                                _______________________

                                        OPINION
                                _______________________

PER CURIAM

         Alfonzo B. Salley, a prisoner at SCI-Mahanoy in Frackville, Pennsylvania,

proceeding pro se, appeals the sua sponte dismissal of his complaint by the United States

District Court for the Western District of Pennsylvania. Because the appeal does not

present a substantial question, we will summarily affirm the judgment of the District

Court.

         In April 2006, Salley filed a complaint naming sixty-one defendants and asserting

numerous civil rights claims arising from events that occurred at various state prisons

between 1997 and 2006. Salley filed several additional documents with his complaint,

including a motion for preliminary injunction. On May 26, 2006, the Magistrate Judge

assigned to the case issued an order directing Salley to file an amended complaint that

complies with the joinder requirements of FED. R. CIV. P. 20. Salley failed to file an

amended complaint by the deadline stated in the Magistrate Judge’s order. Accordingly,

on July 24, 2006, the Magistrate Judge issued a Report and Recommendation (“R&R”)

advising the District Court to dismiss Salley’s complaint for failure to prosecute. The
District Court adopted the R&R in an order entered August 18, 2006. On September 14,

2006, Salley filed an appeal of the R&R, which the District Court construed as a motion

for reconsideration of the August 18 order. In that document, Salley claimed that he was

unable to file an amended complaint due to interference by prison officials. On

November 15, 2006, the District Court issued an order granting the motion and directing

Salley to file an amended complaint by December 22, 2006. Once again, Salley failed to

submit an amended complaint by the stated deadline. On March 7, 2007, he filed a

petition for extension of time to file objections to various interlocutory orders issued by

the Magistrate Judge. On March 11, 2007, the District Court issued an order dismissing

Salley’s complaint for failure to obey court orders, and dismissing the petition for

extension of time as moot. Salley now appeals that order.

       We have jurisdiction under 28 U.S.C. § 1291, and review the District Court’s

decision for abuse of discretion. Mindek v. Rigatti, 964 F.2d 1369, 1373 (3d Cir. 1992).

A district court may dismiss an action sua sponte as a sanction for failure to abide by

court orders. See id. Prior to determining that dismissal is an appropriate sanction, a

district court must balance the following six factors: “(1) the extent of the party’s personal

responsibility; (2) the prejudice to the adversary caused by the failure to meet scheduling

orders and respond to discovery; (3) a history of dilatoriness; (4) whether the conduct of

the party . . . was willful or in bad faith; (5) the effectiveness of sanctions other than

dismissal, which entails an analysis of alternative sanctions; and (6) the meritoriousness

of the claim.” Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984).

The scope of our review of a district court’s punitive dismissal of a case is very narrow,
see Mindek, 964 F.2d at 1373-74, and our role is limited to determining whether “the

court properly balanced the Poulis factors and whether the record supports its findings,”

Livera v. First Nat. State Bank of New Jersey, 879 F.2d 1186, 1194 (3d Cir. 1989).

       Although the District Court did not conduct its own Poulis analysis in the

memorandum accompanying its March 11 order, it expressly adopted the Magistrate

Judge’s consideration of the six Poulis factors as stated in her R&R of July 24, 2006. In

the R&R, the Magistrate Judge found that four of the six factors weighed in favor of

dismissing the action for failure to comply with the May 26, 2006 order directing the

filing of an amended of complaint; namely, that Salley was personally responsible for his

noncompliance with that order, that his actions appeared willful and dilatory, and that

monetary sanctions were not appropriate considering Salley brought the suit in forma

pauperis. The District Court determined that these findings were also apposite to Salley’s

failure to act pursuant to the November 15, 2006 order granting him a second opportunity

to amend his complaint. The District Court further supported its decision to dismiss by

citing to a statement in one of Salley’s earlier filings in which he maintained that his

complaint did not violate FED. R. CIV. P. 20. The District Court considered that statement

as evidence that Salley did not intend to file an amended complaint.

       At the time the District Court dismissed the action on March 11, Salley had not

given any explanation as to why he failed to comply with the November 15 order.

However, in his Notice of Appeal of the District Court’s decision, Salley includes a

lengthy statement in which he attempts to disclaim responsibility for not filing an

amended complaint prior to the deadline set by the District Court in the November 15
order. Salley appears to argue that he could not have filed a timely amended complaint

because the order was sent to his old address at SCI-Greene, rather than to SCI-Mahanoy,

which is where he has resided since October 2006. Salley claims that he was transferred

from SCI-Greene to SCI-Forest on August 3, 2006, then to SCI-Smithfield on September

19, 2006, and then to SCI-Mahanoy on October 3, 2006. He also claims that he sent

letters informing the District Court Clerk’s Office of these changes of address, but the

docket was never updated.

       In light of the record, we conclude that Salley’s argument on appeal is insufficient

to support the conclusion that the District Court abused its discretion. Although Salley

refers to a general two-to-three-week delay in receiving mail forwarded from SCI-Greene,

he does not indicate when he received the District Court’s November 15 order. Nor does

he explain why he failed to bring this matter to the attention of the District Court before it

dismissed the action on March 11, 2007. Notably, Salley did not mention the mail-

forwarding issue in the motion for extension of time that he filed in the District Court on

March 7, 2007. Nor did he attempt to seek relief in the District Court by filing a post-

judgment motion pursuant to FED. R. CIV. P. 60(b). We further note that the numerous

other allegations raised in the Notice of Appeal are irrelevant to the issue of Salley’s

noncompliance with the November 15 order and therefore do not constitute grounds for

vacating the District Court’s order of dismissal.

       For the foregoing reasons, we conclude that the District Court did not abuse its

discretion in dismissing Salley’s complaint. Accordingly, we will affirm the judgment of

                                              5
the District Court.




                      6